Title: To James Madison from John Mitchell, 30 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 30th. June 1803
					
					Before I had the honor to receive your circular Letter of the 9th. April I have prepared for an other 

purpose the charges paid on American Vessells at this port.  I now ad as you desire those paid by french 

Vessells and take this early oportunity of transmitting them to you.  The charge for a vessell laying in the Bason 

is only of a short date, (about one Month).  It and all the other Charges are paid alike by all forreigners, but that 

charge will fall more heavy on our vessells than those of any other Nation.  Our vessells in general are very sharp 

built, and are injured by takeing the ground, and all vessells out of the Bason take the ground, as the harbour is left 

dry at Low water.  European Vessells being fuller and flatter built do not suffer (or at least not so much) 

espetially when light.  Then   when discharged they mostly quit the bason and avoid expence.  Many 

discharge at the Quay and do not enter the Bason.  Prudence requires that our Ship be kept constantly 

afloat.  The Bason is very commodious for landing & receiveing goods.  It would be reasonable to pay as their 

own Vessells pay.  At present strangers are overrated.  Where in My opinion our Commerce suffers most is 

in the Duty on Tobacco imported in our own Vessells.  In a french vessell the Duty is 20 fr ⅌ Cnt. & an 

adition of 10 ⅌Ct. fr. 22   ⅌ our vessells ’tho its a Staple of our Country We pay fifty perCent. More, say    33. ⅌ all foreign vessells the duty is 33’/ but ought not our own produce imported in our own Vessells be on 

a better footing than if imported by strangers to both Nations.  If We average Tobacco at the rate of 1200 net ⅌ 

Hhd. the extra duty is fr 132’ ⅌ Hhd  300 Hhds; is but a moderate Cargo will pay an extra duty of frs. 39.600 equal 

to 7640 dollars, is more than a freight and in time of Peace is an actual prohibition.  Formerly We could sell our 

Vessells in France.  Since the Peace of Amiens no foreign Vessell can be sold here to Navigate under the 

National flag.  It would be of consequence to Us could we recover that permission.  I believe We are the only 

Nation that suffer from the regulation.
					Since I am here I have noticed a regulation that to Me appeard singular if not improper, but which is 

Submitted to by all the foreign Vessells.  Before a Vessell can clear at the Custom house a Certificate must be 

obtaind from the Bureau des Classes where the Captain & all his Crew must Appear and Where a Copy of his 

role of equipage is recorded, containing an exact description of any individual: Birth, residence, age, hight, 

Complection &c. &c.  I mentiond this to Mr. Skipwith, and at His desire applyed to the Prefet of Marine here 

hopeing he would remove this greviance for such I concieve it.  The Chief of the Bureau of class was 

present at our Conversation, and they assured Me it was an old Usage and general through France.  The order 

originated at Bureau de la Marine at Paris, and they could not desist, but by an order from thence.   

This I have informed Mr. Skipwith, that He might make such Application as he thought proper, but the Minister of 

Marine being now absent with the first Consul, nothing can be done for the present: and as Danes, Sweeds 

&c. submitt to it, I fear they will not willingly give it up  to Us.  Should any New regulation take place while I 

have the honor for to officiate, shall be Attentive to inform You, and do hope that my application for being 

Confirmed in the Agency for this Place, and Mr. Barnet for Antwerp, will be granted.  I have the honor to be with 

perfect respect Sir, Your very Obd. Servt.,
					
						John Mitchell
					
					
						I had the honor to forward triplicate of Dispatches from our Minister at Paris on the 25. Instant ⅌ the Charleston 

Packet Captn. Silliman for Philadelphia.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
